DETAILED ACTION
Claims 1-20 are presented for examination.
This Office Action is Final.
This action is responsive to the following communication: the response filed on 08-27-2021.  

Claim Objections
Claim objections presented during the Non-Final Office Action are withdrawn, in light of the amendment filed on 08-27-2021 by Applicant(s).

Specification Objections
The editorial informalities in the specification that have been corrected were received on 08-27-2021. These changes are accepted as proper.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 7, 9, 15, 17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Publication No. 2005/0055592 by Velasco et al. .

As per claims 1, 91 and 17, Velasco et al. discloses a method of clocking processing modules comprising: 
providing a common clock to a respective clock deletion circuit for each of a first processing module and a second processing module, (inter alia: bclk to clock control logic 53 (a-n) for core logic (1-n); Fig. 2) 
wherein the common clock has a pattern of pulses, each pulse having a first duration; (bclk clock pattern having a first duration; Fig. 8) 
at the clock deletion circuit for the first processing module, modifying the common clock by removing one or more pulses from the pattern of pulses so as to provide a first clock signal having pulses of the first duration and a different duty cycle than the common clock; (inter alia: bclk clock is modified for a logic core 1 to a gbclk clock also having a first duration but the duty cycle being different. In other words, gbclk clock duty cycle is less than the bclk clock; Fig. 2 and Fig. 8) 
at the clock deletion circuit for the second processing module, modifying the common clock by removing one or more pulses from the pattern of pulses so as to provide a second clock signal having pulses of the first duration and a different duty cycle than the common clock; and (inter alia: bclk clock is modified for a logic core n to a gbclk clock also having a first duration but the duty cycle being different. In other words, gbclk clock duty cycle is less than the bclk clock. Fig. 2 and Fig. 8)



As per claims 9 and 17, these claims are directed to the same invention recited in claim 1, and therefore, are rejected for the same reasons already described above. 

As per claims 7, 15 Velasco discloses wherein the first and second processing modules are comprised within a System On Chip (SOC). (SOC design; ¶ [0019] )

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 10, 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2005/0055592 by Velasco et al. in view of U.S. Publication No. 2004/0232967 by Ishimi et al.

As per claims 2, 10, 18 Velasco does not distinctly disclose wherein the first clock signal has a different duty cycle to the second clock signal. 
Ishimi et al. explicitly discloses wherein the first clock signal has a different duty cycle to the second clock signal. (inter alia: As described above, the duty ratio of clock signals CLK1, CLK2, CLK3 may be set for all of peripheral circuits 1000-3000 or for a specific one of peripheral circuits 1000-3000.  The duty ratio of the clock signal can be set flexibly depending on the system in this manner, so that it is possible to construct a system achieving highest performance for each module ¶ [0121], Fig. 14)
It would have been obvious at the time of the invention was made to modify the teachings of Velasco et al. and Ishimi et al. because both references are in the same field of endeavor . Ishimi’s teaching of varying duty ratio for each clock input to one or more circuits would enhance Velasco's system by allowing portion of the system to increase speed while reducing power consumption, thus improving system performance.
Claims 3- 5, 8, 11, 12, 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2005/0055592 by Velasco et al. in view of U.S. Publication No. 2006/0288249 by Knepper et al..
As per claims 3, 11, 19 Velasco does not distinctly disclose wherein the first clock signal has a different frequency to the second clock signal. 
However, Knepper et al. explicitly discloses wherein the first clock signal has a different frequency to the second clock signal. (A variable speed data processor includes a clock generator generating a plurality of clocks at different clock rates.  Clock select circuitry synchronously selects one of the clocks as an output clock signal to data processing circuitry, based on a data activity indication.  Activity logic generates the data activity indication based at least in part on the existence of data processing activity 
It would have been obvious at the time of the invention was made to modify the teachings of Velasco et al. and Knepper et al. because both references are in the same field of endeavor . Kneper’s teaching of generating different clock rates would enhance Velasco's system by allowing processing logics to shift to different clock rates to handle changing data processing loads while also reducing power. 
As per claim 4, Velasco as modified discloses wherein: the clock deletion circuit for the first processing module is configured to modify the common clock in dependence on a first clock frequency required by the first processing module; and the clock deletion circuit for the second processing module is configured to modify the common clock in dependence on a second clock frequency required by the second processing module. (Knepper et al.; A variable speed data processor includes a clock generator generating a plurality of clocks at different clock rates.  Clock select circuitry synchronously selects one of the clocks as an output clock signal to data processing circuitry, based on a data activity indication.  Activity logic generates the data activity indication based at least in part on the existence of data processing activity targeted to the data processing circuitry; abstract, Therefore,  to a PHOSITA clock rates are dependent on the data bursts activity detected.   )
As per claims 5, 12, 20, Velasco as modified discloses wherein: the first clock frequency is variable and dependent on a process running on the first processing module; and the second clock frequency is variable and dependent on a process running on the second processing module. (Knepper et al.; A variable speed data clocks at different clock rates.  Clock select circuitry synchronously selects one of the clocks as an output clock signal to data processing circuitry, based on a data activity indication.  Activity logic generates the data activity indication based at least in part on the existence of data processing activity targeted to the data processing circuitry; abstract, Fig. 2 illustrates the different clock frequency rates designated as CLk1, Clk2 and clk3 for each of the variable logics)
As per claims 6, Velasco as modified discloses wherein the first processing module is capable of producing data elements at a first rate and the second processing module is capable of processing data elements at a second rate, less than the first rate, and the clock deletion circuit for the first processing module being operable to remove clock pulses from the common clock in dependence on the first and second rates. (Knepper et al.; A variable speed data processor includes a clock generator generating a plurality of clocks at different clock rates.  Clock select circuitry synchronously selects one of the clocks as an output clock signal to data processing circuitry, based on a data activity indication.  Activity logic generates the data activity indication based at least in part on the existence of data processing activity targeted to the data processing circuitry; abstract, Fig. 2 illustrates the different clock frequency rates designated as CLk1, Clk2 and clk3 for each of the variable logics), (inter alia: Velasco et al.;  bclk clock is modified for a logic core n to a gbclk clock also having a first duration but the duty cycle being different. In other words, gbclk clock duty cycle is less than the bclk clock. Fig. 2 and Fig. 8)
clocks at different clock rates.  Clock select circuitry synchronously selects one of the clocks as an output clock signal to data processing circuitry, based on a data activity indication.  Activity logic generates the data activity indication based at least in part on the existence of data processing activity targeted to the data processing circuitry; abstract, Fig. 2 illustrates the different clock frequency rates designated as CLk1, Clk2 and clk3 for each of the variable logics), (inter alia: Velasco et al.;  bclk clock is modified for a logic core n to a gbclk clock also having a first duration but the duty cycle being different. In other words, gbclk clock duty cycle is less than the bclk clock. Fig. 2 and Fig. 8) Further. Control signal “sel_Sync” for controlling output clock) 




Remarks
Response to Arguments
Applicant's arguments filed on 08-27-2021 have been fully considered but they are not persuasive to the extent that is applicable to the claims.

I.	Rejections under 35 USC § 102 
 
Applicants asserts that the cited prior art allegedly fails to disclose the teaching of claim 1 which is directed to providing a common clock to a respective clock deletion circuit for each of a first processing module and a second processing module, wherein the common clock has a pattern of pulses, each pulse having a first duration; at the clock deletion circuit for the first processing module, modifying the common clock by removing one or more pulses from the pattern of pulses so as to provide a first clock signal having pulses of the first duration and a different duty cycle than the common clock; at the clock deletion circuit for the second processing module, modifying the common clock by removing one or more pulses from the pattern of pulses so as to provide a second clock signal having pulses of the first duration and a different duty cycle than the common clock; and providing the first and second clock signals to the first and second processing modules respectively to use as their clocking signals.
As noted in the previous Office Action, Velasco discloses the invention directed to power management system (DPMS) having a central bus 80 which propagates control and data signals including bus clock signals (bclk). The central bus 80 is further 











Fig. 8 is illustrated below to illustrated the point. 


    PNG
    media_image1.png
    1066
    1007
    media_image1.png
    Greyscale

It is well-known to one of ordinary skill that a duty cycle is the ratio of time a load or circuit is ON compared to the time the load or circuit is OFF. As it would be apparent to 

Therefore, Velasco discloses the teachings recited in claim 1

For at least the above reasons the rejections are believed to be proper and maintained.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        




Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov






	
	
	

	
	
	
	
	
	
	
	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As per claims 9 and 17, these claims also include the expression directed to “removing one or more pulses” which is also illustrated by Fig. 8 of Velasco et al. because the gbclk clock provided to the core logic at least the first and last  clock cycles are removed.